Citation Nr: 1135984	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder with symptoms of anxiety, panic, depression and hypochondriasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 until his retirement from active duty in December 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran developed a psychiatric disorder with symptoms of anxiety, panic, depression and hypochondriasis during service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder with symptoms of anxiety, panic, depression and hypochondriasis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
The Veteran testified in July 2010 that he first had a panic attack in 1988, after he had been in service for two years.  The Veteran pointed out that the remainder of his service treatment records (STRs) show many instances in which he was treated for panic and anxiety attacks.  He reported that he was given Wellbutrin for treatment of his anxiety.  The Veteran stated that since service he had self treated his psychiatric disability with an anxiety treatment program he purchased for $500.  The Veteran testified that he continues to have the same symptoms that he had during service.  He said that his mind races, his hands cramp up, his throat gets tight, and his hands get sweaty.

A July 1987 STR reveals that the Veteran reported a two month history of chronic narrowing of the throat.  The Veteran said that he could not get his breath in.  Examination revealed no abnormalities.  The examiner reassured the Veteran that no abnormality existed.  The Veteran seemed very anxious and wanted to find something wrong.  The examiner noted that the Veteran might need a mental health clinic consult.   A September 1988 STR reveals that the Veteran was driving when he felt tingling all over, his throat got tight and he felt light-headed.  He pulled over and asked for an ambulance.  Examination was normal and the assessment was hyperventilation.  The remainder of the Veteran's 20 years of active service reveals various diagnoses of panic attacks, anxiety disorder, and depressive disorder.  He was treated with Effexor, Valium, Wellbutrin, and Xanax.

On VA examination in April 2007 the Veteran reported to the examiner that during service he had gone to the emergency room complaining of panic on eight or nine occasions.  The Veteran stated that he has trouble focusing, that his palms sweat and that his muscles become tight.  He stated that he felt like he would die.  He indicated that he had pressure in his neck and his back muscles at times.  The Veteran reported anxiety, panic attacks and depression.  He indicated crying spells as well as nightmares.  Psychological testing revealed hypochondriasis.  The examiner noted that people with hypochondriasis misinterpret physical cues and have physical complaints that are beyond the basis of any type of organic disorder.  The examiner provided an Axis I diagnosis of hypochondriasis and assigned the Veteran a global assessment of functioning (GAF) score of 70.

In September 2008 the same VA examiner reviewed the Veteran's STRs and stated that his original diagnosis was unchanged.  He stated that it was his opinion that the Veteran did not fit the criteria for a diagnosis of anxiety, depression, or panic.

The Board finds that the evidence of record supports a finding of service connection for a psychiatric disorder.  First, there is a currently diagnosed disability, hypochondriasis.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is in-service evidence of various psychiatric symptoms, including diagnoses of panic attacks, anxiety disorder, and depressive disorder.  Third, the Board finds that the preponderance of the evidence demonstrates that the Veteran has experience continuity of the same psychiatric symptomatology since his in-service complaints to the present day.  38 C.F.R. § 3.303(b).  The Veteran has provided competent and credible lay testimony that he has experienced the same symptoms since service discharge that he had during his time in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the STRs contain evidence of continued psychiatric symptoms for almost 20 years.  Considering that the Veteran has been only been out of active service for less than 6 years, there is not a large time gap.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

Although the VA examiner opined that the Veteran does not have an anxiety disorder, a panic disorder, or depression, he did find that the Veteran has a current Axis I psychiatric disorder, hypochondriasis.  Furthermore, it is noted that the scope of a psychiatric claim is "encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for a psychiatric disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for a psychiatric disorder with symptoms of anxiety, panic, depression, and hypochondriasis is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


